Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 17/147,062, filed on 01/12/2021. Claims 1-7, as originally filed, are currently pending and have been considered below. Claim 1 and 6-7 are independent claim.
Priority
The application claims the foreign priority JAPAN 2020-006134 filed on 01/17/2020.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 04/12/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 01/12/2021 are accepted by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Analysis- 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of the ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language , typically but not always linked by the transition word “for” (e.g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Used of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The instant application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Independent claims 1, 5 and 7 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “control unit”, “anomaly detector” term coupled with functional language “control units being a device which transmits”, “an anomaly detector which detects” without reciting sufficient structure to achieve the function. Claim 1, 5 and 7 use a generic placeholder “unit” term coupled with functional language “transmit”, “detect” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1, 5 and 7 recite phrases “control unit” and “anomaly detector” term coupled with functional language, specifically “transmits a declaration message”, “which detects an anomaly” etc. which are the limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Page 2 and 3 of the specification filed on 01/12/2022 talks about unit but the specification does not explicitly discuss the characteristic or definition of unit. Thus examiner is not sure if recited unit is any hardware or software. Also examiner could not find any algorithm to implement the recited hardware.
Claim 1, 5 and 7 use the phrase “unit” term coupled with functional language. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function since such structure (which includes an algorithm for performing the claimed function), material or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2-5 are dependent claims dependent on claim 1 that have inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore dependent claims are rejected based on the same rationale as applied to the parent claims above.
Claim 1, 6 and 7 recite “a source address to use in the network to the network”. Examiner does not understand what does the limitation indicate. Thus the claim is vague and indefinite and incomprehensible.
Claim 5 recites “an information processing system, comprising: the information processing apparatus according to claim 1; the electronic control units; and the network” Claim 1 recites “an information processing apparatus….anomaly in a network to which electronic control units being a device”. Thus when claim 5 rejoins with claim 1, the rejoined claim creates antecedent basis issue. The rejoined claim becomes vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US Patent Application Publication No. 2015/0372975 A1) in view of Galula (US Patent Application Publication No. 2017/0013005 A1). 

Regarding Claim 1, Moriya discloses an information processing apparatus which detects an anomaly in a network to which electronic control units are connected, 
each of the electronic control units being a device which transmits a declaration message claiming a source address to use in the network to the network, and starts transmission of a normal message containing the source address to the network (Moriya, Fig-6, ¶[0090]- ¶[0093], vehicle 1 receives request signal MB1 requesting vehicular information from the control bus. ¶[0092], a response signal MB4 containing the acquired vehicular information where MB4 is generated as a communication message that can be transmitted to the external bus. ¶[0094], Fig-7 shows a process of transmitting vehicular information in the control bus successively in response to a request from an external device), 
the declaration message containing a device name which is unique to and preliminarily assigned to the device which transmits the declaration message (Moriya, ¶[0096], upon receiving the signal successively requesting information, the FL camera 172 periodically generates and transmits a return communication message MC1 including a captured image in response to the request order in the signal successively requesting information), 
Moriya does not explicitly teach the following limitation that Galula teaches:
the information processing apparatus comprising: 
an anomaly detector which detects an anomaly in the network based on (i) a number of transmissions of declaration messages containing a same device name to the network or a cumulative time of intervals between the transmissions of the declaration messages containing the same device name to the network (Galula, ¶[0066], the periodicity between messages having the same message ID is analyzed, the periodicity or interval between messages having other characteristics in common may be analyzed, e.g., messages from the same Source, messages carrying the same payload or data, messages including repeated type of information. ¶[0067], SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, compare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly) and 
(ii) a number of the electronic control units connected to the network (Galula, ¶[0202], maintain a behavior model that includes or indicates expected content of data communications associated with a plurality of ECUS connected to an in-vehicle network; receive a data communication associated with one of the ECUs; compare, the received data communication with the behavior model or examine the received data communication with respect to the behavior model; determine, based on the comparing or examination, whether or not the received data communication complies with the behavior model); and 
an outputter which outputs a result of detection (Galula, ¶[0237], a code inserted into messages changes (e.g., from a first message to an immediately following or Subsequent message) according to a predefined, possibly constant, step, amount or value. For example, using a reference time T0, a set or sequence of three messages received from an ECU at times 0, 100 ms and 200 ms may include a respective set of codes 10, 20 and 30. ¶[0272], when observing an event on a second network segment, an embodiment may compare the traffic on the first network segment to the traffic seen on the second network segment and check for consistency, e.g., verify that a message seen on a first network segment has been indeed propagated from a second segment and not injected by, for example, a compromised ECU).
Moriya in view of Galula are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “malicious code and application programming interface”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moriya in view of Galula to include the idea of malware analysis for successful execution of malicious code in a testing environment for observing malware behavior. This may improve the robustness of malware analysis systems by observing the behavior of poorly written malicious code that would otherwise be missed utilizing conventional means.

Regarding Claim 2, Moriya in view of Galula discloses the information processing apparatus according to claim 1, 
wherein the anomaly detector detects an anomaly in the network when the number of transmissions of the declaration messages containing the same device name to the network is greater than a threshold determined based on the number of the electronic control units connected to the network (Galula, ¶[0066], the periodicity between messages having the same message ID is analyzed, the periodicity or interval between messages having other characteristics in common may be analyzed, e.g., messages from the same Source, messages carrying the same payload or data, messages including repeated type of information. ¶[0067], SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, compare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly).

Regarding Claim 3, Moriya in view of Galula discloses the information processing apparatus according to claim 1, 
wherein the anomaly detector detects an anomaly in the network when the cumulative time of the intervals between the transmissions of the declaration messages containing the same device name to the network is longer than a threshold determined based on the number of the electronic control units connected to the network (Galula, ¶[0066], the periodicity between messages having the same message ID is analyzed, the periodicity or interval between messages having other characteristics in common may be analyzed, e.g., messages from the same Source, messages carrying the same payload or data, messages including repeated type of information. ¶[0067], SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, compare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly).
 
Regarding Claim 5, Moriya in view of Galula discloses an information processing system, comprising: 
the information processing apparatus according to claim 1 (see the claim 1 mapping); 
the electronic control units (see the claim 1 mapping); and 
the network (see the claim 1 mapping). 

Regarding Claim 6, Moriya discloses a non-transitory computer-readable recording medium for use in an information processing apparatus which detects an anomaly in a network to which electronic control units are connected, the non-transitory computer-readable recording medium having a program recorded thereon for causing the information processing apparatus to execute the program,
each of the electronic control units being a device which transmits a declaration message claiming a source address to use in the network to the network, and starts transmission of a normal message containing the source address to the network (Moriya, Fig-6, ¶[0090]- ¶[0093], vehicle 1 receives request signal MB1 requesting vehicular information from the control bus. ¶[0092], a response signal MB4 containing the acquired vehicular information where MB4 is generated as a communication message that can be transmitted to the external bus. ¶[0094], Fig-7 shows a process of transmitting vehicular information in the control bus successively in response to a request from an external device), 
the declaration message containing a device name which is unique to and preliminarily assigned to the device which transmits the declaration message (Moriya, ¶[0096], upon receiving the signal successively requesting information, the FL camera 172 periodically generates and transmits a return communication message MC1 including a captured image in response to the request order in the signal successively requesting information), 
the program including: 
Moriya does not explicitly teach the following limitation that Galula teaches:
detecting an anomaly in the network based on (i) a number of transmissions of declaration messages containing a same device name to the network or a cumulative time of intervals between the 35 transmissions of the declaration messages containing the same device name to the network and (Galula, ¶[0066], the periodicity between messages having the same message ID is analyzed, the periodicity or interval between messages having other characteristics in common may be analyzed, e.g., messages from the same Source, messages carrying the same payload or data, messages including repeated type of information. ¶[0067], SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, compare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly)
(ii) a number of the electronic control units connected to the network (Galula, ¶[0202], maintain a behavior model that includes or indicates expected content of data communications associated with a plurality of ECUS connected to an in-vehicle network; receive a data communication associated with one of the ECUs; compare, the received data communication with the behavior model or examine the received data communication with respect to the behavior model; determine, based on the comparing or examination, whether or not the received data communication complies with the behavior model); and 
outputting a result of detection (Galula, ¶[0237], a code inserted into messages changes (e.g., from a first message to an immediately following or Subsequent message) according to a predefined, possibly constant, step, amount or value. For example, using a reference time T0, a set or sequence of three messages received from an ECU at times 0, 100 ms and 200 ms may include a respective set of codes 10, 20 and 30. ¶[0272], when observing an event on a second network segment, an embodiment may compare the traffic on the first network segment to the traffic seen on the second network segment and check for consistency, e.g., verify that a message seen on a first network segment has been indeed propagated from a second segment and not injected by, for example, a compromised ECU). 
Moriya in view of Galula are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “malicious code and application programming interface”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moriya in view of Galula to include the idea of malware analysis for successful execution of malicious code in a testing environment for observing malware behavior. This may improve the robustness of malware analysis systems by observing the behavior of poorly written malicious code that would otherwise be missed utilizing conventional means.

Regarding Claim 7, Moriya discloses an information processing apparatus which detects an anomaly in a network to which electronic control units are connected, 
each of the electronic control units being a device which transmits a declaration message claiming a source address to use in the network to the network, and starts transmission of a normal message containing the source address to the network (Moriya, Fig-6, ¶[0090]- ¶[0093], vehicle 1 receives request signal MB1 requesting vehicular information from the control bus. ¶[0092], a response signal MB4 containing the acquired vehicular information where MB4 is generated as a communication message that can be transmitted to the external bus. ¶[0094], Fig-7 shows a process of transmitting vehicular information in the control bus successively in response to a request from an external device), 
the declaration message containing a device name which is unique to and preliminarily assigned to the device which transmits the declaration message (Moriya, ¶[0096], upon receiving the signal successively requesting information, the FL camera 172 periodically generates and transmits a return communication message MC1 including a captured image in response to the request order in the signal successively requesting information), 
Moriya does not explicitly teach the following limitation that Galula teaches:
wherein the information processing apparatus is one electronic control unit among the electronic control units, and 
the information processing apparatus comprises: 
an anomaly detector which detects an anomaly in the network based on (i) a number of transmissions of declaration messages containing a same device name to the network or a cumulative time of intervals between the transmissions of the declaration messages containing the same device name to the network and ((Galula, ¶[0066], the periodicity between messages having the same message ID is analyzed, the periodicity or interval between messages having other characteristics in common may be analyzed, e.g., messages from the same Source, messages carrying the same payload or data, messages including repeated type of information. ¶[0067], SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, compare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly)
 (ii) a number of the electronic control units connected to the network (Galula, ¶[0202], maintain a behavior model that includes or indicates expected content of data communications associated with a plurality of ECUS connected to an in-vehicle network; receive a data communication associated with one of the ECUs; compare, the received data communication with the behavior model or examine the received data communication with respect to the behavior model; determine, based on the comparing or examination, whether or not the received data communication complies with the behavior model); and 
an outputter which outputs a result of detection (Galula, ¶[0237], a code inserted into messages changes (e.g., from a first message to an immediately following or Subsequent message) according to a predefined, possibly constant, step, amount or value. For example, using a reference time T0, a set or sequence of three messages received from an ECU at times 0, 100 ms and 200 ms may include a respective set of codes 10, 20 and 30. ¶[0272], when observing an event on a second network segment, an embodiment may compare the traffic on the first network segment to the traffic seen on the second network segment and check for consistency, e.g., verify that a message seen on a first network segment has been indeed propagated from a second segment and not injected by, for example, a compromised ECU). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US Patent Application Publication No. 2015/0372975 A1) in view of Galula (US Patent Application Publication No. 2017/0013005 A1) and further in view of “security shortcomings and countermeasures for SAE J1939 commercial vehicle bus protocol” by Pal-Stefan Murvay hereinafter Murvay. 

Regarding Claim 4, Moriya in view of Galula discloses the information processing apparatus according to claim 1, 
Moriya in view of Galula does not explicitly teach the following limitation that Murvay teaches:
wherein the network is a controller area network (CAN) according to Society of Automotive Engineers (SAE) J1939 standards (Murvay, p-4327, ¶[B. SAE J1939], SAE J1939 standard collection contains definitions for the lower layers of the protocol, the protocol is basically built on the CAN layers), and 
the declaration message is an address claim message specified in the SAE J1939 standards (Murvay, p-4327, ¶[B. SAE J1939], SAE J1939 standard collection contains definitions for the lower layers of the protocol, the protocol is basically built on the CAN layers). 
Moriya in view of Galula and Murvay are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “malicious code and application programming interface”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moriya in view of Galula and Murvay to include the idea of adding the SAE J1939 specification that extends and standardizes the use of CAN to commercial vehicles to improve the security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433